DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to the communication filed on 5 January 2022.
After thorough search and examination of the present application and in light of the prior arts made of record, Claims 1-20 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts made of record do not teach or fairly suggest the combination of elements, as recited in Independent Claims 1, 11 and 20. 
More specifically, the prior arts of records do not specifically suggest the combination of:
“…
generating, by the at least one processor, a similarity score for each pairing of the at least one first entity data item of each first entity record and the at least one second entity data item of each second entity record based at least in part on a combination of the plurality of similarity measures of each pairing;
generating, by the at least one processor, candidate pairs based at least in part on the similarity score between the first entity data of each first entity record and the second entity data of each second entity record;
neural network to determine at least one matched pair for each at least one candidate pair based at least in part on each feature of the one or more features for each candidate pair;
wherein the scoring neural network is trained to produce a match score to indicate a probability of the first entity record and the second entity record of each candidate pair being a match to a common entity:
wherein the matched pair for the at least one candidate pair comprises the match score exceeding a predetermined threshold; 
determining, by the at least one processor, at least one cluster of at least one matched pair based on the match score of each feature of the one or more features for each candidate pair;
determining, by the at least one processor, at least one primary entity record for the at least one cluster based on a comparison between each data item of the at least one primary entity record and at least one data item-specific rule;
merging, by the at least one processor, the at least one matched pair of the at least one cluster into a merged entity record having at least one data item associated with the at least one primary entity record representing identifying information of at least one particular entity associated with the at least one cluster of candidate pairs;
…
deploying, by the at least one processor, the at least one database with the merged entity records in place of each cluster of entity records to reduce resource consumption…”
These features together with other limitations of the independent claims are The Dependent Claims 2-10 and 12-19 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yin et al. (U.S. Pub. No.: US 20200210466), paragraph [0035], discloses “the machine learning model has been trained using similarity features that have been derived from previously-analyzed candidate entity-member entity pairs.” Parikh et al. (U.S. Pub. No.: US 20190034475), Abstract, “In the candidate duplicates and feature engineering step, the method may join send the data to hashing algorithm to generate candidate duplicates. Features are extracted from each duplicate candidate pair using the term -pair set adjustment technique…create a master list of duplicate pairs. A classifier is trained on the master list to classify the rest of the candidate pairs as duplicates/non-duplicates.” Appalaraju et al. (U.S. Patent No.: US 10467526), Abstract, “At an artificial neural network model is trained iteratively to generate similarity scores for image pairs…”  [0026],  Brunet et al. (U.S. Pub. No.: US 20190179951), paragraph [0026], discloses “…User Jane's registration with Company Z may trigger creation (or updating) of a shared output mapping containing key-value attributes pairs for Jane across the organizations of the blockchain 102…the fuzzy entity matching engine 112 may execute the fuzzy entity matching algorithm 118 to match user Jane across the different organizations of the blockchain 102 (e.g., ORG_X, ORG_Y, and ORG_Z) and determine a respective set of key-value attribute pairs for user Jane for each organization in the blockchain 102.” paragraph [0027], “…which may execute the entity key-value attribute pair similarity algorithm 124 to generate the shared output mapping 126 for user Jane across ORG_X, ORG_Y, and ORG_Z…” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/           Examiner, Art Unit 2169